Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric B. Masure (Reg. # 59,913) on 9/7/2022.

The application has been amended as follows: 

	Claim 1 (Currently Amended) A method for configuring a network environment for a server, the method comprising: 
receiving, at a cloud-based computing platform, first internet protocol (IP) information relating to a first network environment associated with a server used by a client machine; translating the first IP information including determining changes to IP rules of the server, without having to interpose a camouflage layer into the first IP information, and generating second IP information in a first format based on the translated first IP information, the second IP information used for creating a second network environment for the server; 
creating the second network environment for the server; 
generating user information in a second format different from the first format based on the generated second IP information, wherein the second format is a condensed version of firewall rules of the first format, and wherein the condensed version comprises a simplified version of alphanumeric data showing the changes made to the firewall rules; 
deploying the server in the created second environment, wherein the IP rules of the server comprise one of interface rules, resource allocation rules, port location rules, network address rules, or network address translation rules; 
performing a test for the created second network environment using at least one of the generated second IP information and the generated user information; after performing the test, transmitting results of the test to the client machine; and if the results of the test meet expectations, deploying the server in the created second network environment.
Claim 7 (Currently Amended) A non-transitory computer readable storage medium having stored thereon instructions that when executed by a processor perform a method for configuring a network environment for a server, the method comprising: 
receiving, at a cloud-based computing platform, first internet protocol (IP) information relating to a first network environment associated with a server used by a client machine;
 translating the first IP information including determining changes to IP rules of the server, without having to interpose a camouflage layer into the first IP information, and generating second IP information in a first format based on the translated first IP information, the second IP information used for creating a second network environment for the server; 
creating the second network environment for the server; 
generating user information in a second format different from the first format based on the generated second IP information, wherein the second format is a condensed version of firewall rules of the first format, and wherein the condensed version comprises a simplified version of alphanumeric data showing the changes made to the firewall rules; 
deploying the server in the created second environment, wherein the IP rules of the server comprise one of interface rules, resource allocation rules, port location rules, network address rules, or network address translation rules; 1306682RESPONSE TO FINAL OFFICE ACTION MAILED JULY 8, 2022S/N: 16/223,387 
Page 4 of 10ATTY. DKT. NO.: SE1028 performing a test for the created second network environment using at least one of the generated second IP information and the generated user information;
 after performing the test, transmitting results of the test to the client machine; and if the results of the test meet expectations, deploying the server in the created second network environment.
Claim 13 (currently amended) A cloud-based server of a cloud-based computing platform comprising: a processor; and a memory coupled to the processor and having stored thereon instructions that when executed by the processor configure the cloud-based server to: 
receive, at a cloud-based computing platform, first internet protocol (IP) information relating to a first network environment associated with a server used by a client machine; 
translate the first IP information including determining changes to IP rules of the server, without having to interpose a camouflage layer into the first IP 1306682RESPONSE TO FINAL OFFICE ACTION MAILED JULY 8, 2022S/N: 16/223,387 Page 5 of 10ATTY. DKT. NO.: SE1028 information, and generating second IP information in a first format based on the translated first IP information, the second IP information used for creating a second network environment for the server; 
create the second network environment for the server; 
generate user information in a second format different from the first format based on the generated second IP information, wherein the second format is a condensed version of firewall rules of the first format, and wherein the condensed version comprises a simplified version of alphanumeric data showing the changes made to the firewall rules; 
deploy the server in the created second environment, wherein the IP rules of the server comprise one of interface rules, resource allocation rules, port location rules, network address rules, or network address translation rules;
perform a test for the created second network environment using at least one of the generated second IP information and the generated user information; 
after performing the test, transmit results of the test to the client machine; and if the results of the test meet expectations, deploy the server in the created second network environment.
Allowable Subject Matter
Claims 1-2, 4, 7-8, 10, 13-14, 16 respectively are allowed and renumbered as claims 1-2, 3, 4-5, 6, 7-8, 9 respectively.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts of record singly or in combination does not teach the totality of the independent claims when read in light of the specification.  In particular the prior arts of record does not teach “receiving, at a cloud-based computing platform, first internet protocol (IP) information relating to a first network environment associated with a server used by a client machine; translating the first IP information including determining changes to IP rules of the server, without having to interpose a camouflage layer into the first IP information, and generating second IP information in a first format based on the translated first IP information, the second IP information used for creating a second network environment for the server; creating the second network environment for the server; generating user information in a second format different from the first format based on the generated second IP information, wherein the second format is a condensed version of firewall rules of the first format, and wherein the condensed version comprises a simplified version of alphanumeric data showing the changes made to the firewall rules; deploying the server in the created second environment, wherein the IP rules of the server comprise one of interface rules, resource allocation rules, port location rules, network address rules, or network address translation rules; performing a test for the created second network environment using at least one of the generated second IP information and the generated user information; after performing the test, transmitting results of the test to the client machine; and if the results of the test meet expectations, deploying the server in the created second network environment.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453